DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Napa Valley Vintners Association Teaching Winery (NVVATW), Napa Valley College, VWT 172: Laboratory Analysis of Musts and Wines (2007) in view of “Sulfur Dioxide and Wine Additives” (Wine 3, Introduction to Enology (2014), previously made of record.
Regarding previously amended Claims 1-4, NWWATV teaches of fining techniques in winemaking, and teaches of the uses of various fining agents, which include egg white albumen and teaches that egg white albumen is a common fining agent for red wines as it attracts negatively attracted tannins and removes less fruit character and few phenols than gelatin (Page 53). NWWATV teaches of how to perform fining trials to determine which fining agent and concentrated has the desired effect upon the wine to be treated with minimum impact on flavor and aroma and that the fining agent must be completely dehydrated and mixed thoroughly in the sample and teaches using the smallest quantity of agent necessary (Page 54). NWWATV teaches that for the fining trials, stock solutions should be prepared, and teaches a 1% stock solution of egg white (Page 56), where 1% egg white solution is equivalent to 1g of solute or egg white in 100ml water, which is equivalent to 10g egg white in 1L of water. The taught concentration of egg white in the stock solution of 10g/L is less than the amended claimed lower limit of “15g/L”.
However, given the guidelines taught by NWWATV in terms of performing fining trials to determine the optimal amount of a fining agent to use in a wine and the importance of balancing the achievement of the desired effect on the wine to be treated with the minimal impact on flavor and aroma, it would have been well within the skill of one of ordinary skill in the wine/food science art to determine an optimal amount of egg white to use in wine as an effective fining agent. The prior art acknowledges the balance that must be established between removing a sufficient amount of undesirable components from a wine but not so much that the flavor and aroma are negatively impacted. In addition, where it was desired to increase the amount of components to be removed from a given wine, one of ordinary skill in the art would have been motivated to increase the concentration of egg white powder used as a fining agent.
In addition, where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the amount of egg white powder used in the fining composition involves only routine skill in the art. MPEP 2144.05 II. Lastly, it has been found that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 I. In the instant case, Applicant appears to be using the egg white powder in a way known in the art, that is, to remove tannins and phenols from wine. Therefore, it is submitted that where the concentration of egg white powder in the composition was 10g/L or 15g/L, a similar amount of tannins and phenols and other undesirable compounds would be sufficiently removed from the wine. Therefore, there does not appear to be an element of criticality or an unexpected result associated with the claimed range of egg white powder in the wine composition claimed. 
NWWATV does not specifically teach the claimed amount of hydrogen peroxide in the aqueous solution. 
“Sulfur Dioxide and Wine Additives” NPL teaches of various techniques to remove excess sulfur dioxide from wine and excess sulfur dioxide can be removed by adding hydrogen peroxide and can remove to up several hundred ppm (Page 10, slide 60). The NPL teaches of using a 3% hydrogen peroxide solution to remove a particular amount of sulfur dioxide (Slide 61). It is noted that Applicant’s claims merely require a composition comprising an aqueous solution having a particular percentage of hydrogen peroxide and egg white powder and do not limit what the composition is or in what form it is. Therefore, to the extent of what is claimed by Applicant, the use of a 3% hydrogen peroxide solution to remove excess sulfur dioxide from a wine would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. 
Regarding the composition comprising both egg white and hydrogen peroxide, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” See MPEP 2144.06 I. Therefore, in light of the teachings of the prior art, it would have been obvious to combine two components known to be used as fining agents for wine and for removing sulfur dioxide into a third composition which would be reasonably expected to also result in the same fining and removal functions as the two components separately.

Response to Amendment
The declaration under 37 CFR 1.132 filed 12/6/2021 is insufficient to overcome the rejection of claims 1-4 based upon 35 USC 103 as set forth in the last Office action for the following reasons. Applicant’s assertions of secondary considerations of commercial success, skepticism of experts and long felt need have been carefully considered but are not found persuasive to support a case for patentability for the following reasons. The Examiner will address each secondary consideration separately as follows. 
Regarding Applicant’s assertions regarding commercial success, the MPEP states that the submissions regarding commercial success must be commensurate in scope with Applicant’s claims, and conclusory opinions that increased sales were due to the merit of the invention are generally entitled little weight (MPEP 716.03 (b)). The MPEP states that sales figures must be adequately defined, meaning that there must be some context provided for the sales figures to be meaningful and to show evidence of commercial success, market share information must be shown along with expected sales in the market for similar products and what Applicant’s sales are in comparison, etc. Applicant must show that the claimed features of the invention were responsible for the commercial success if evidence of non-obviousness is to be accorded substantial weight, and that the commercial success must be derived from the claimed invention. In the instant case, Applicant’s Claims 1-4 are not commensurate in scope with the secondary considerations presented, as the claims are merely to an aqueous solution comprising two components in a claimed amount, no context for how much of this solution is added to a wine, and therefore provide a much broader scope than what Applicant has provided for a showing of secondary considerations as evidence of non-obviousness.
Regarding Applicant’s assertions regarding long felt need, the MPEP states that objective evidence is required to show that the problem existed in the art for a long time without a solution, a recognized, persistent problem not solved by others. See MPEP 716.04 I-III for specific requirements to meet the test of satisfying long-felt need. While the awards received by Applicant are admirable, the Examiner is not convinced that such awards are reflective of the long-felt need and that Applicant’s product satisfied that long-felt need. Therefore, the Examiner is not persuaded that there was a long-felt need for Applicant’s claimed product based on the submission provided.
Regarding Applicant’s assertions regarding skepticism of experts, Amazon reviews of consumers would not be expected to provide objective evidence of skepticism of experts regarding Applicant’s claimed invention. Applicant’s invention is asserted to mitigate unwanted effects of both sulfites and polyphenols in wine, by reducing the amounts and effects of both sulfites and polyphenols/tannins present in wine, particularly red wine. The concept of skepticism of experts implies that experts would be doubtful that an invention would work the way Applicant’s intended. However, Applicant is using well-known methods to reduce sulfites and polyphenol/tannin content in wine by using well-known components of egg white powder and hydrogen peroxide, as set forth above in the cited prior art rejection. In addition, the analytical results submitted from ETS laboratories shows that, compared to a control wine, free and total sulfites decreased with increasing amount of “Drop it” product added to the wine. This is not a surprising result as prior art teaches using a 3% hydrogen peroxide solution to remove a particular amount of sulfur dioxide from wine. The results shown for reduction of polyphenols and tannins are less illustrative as there was almost no reduction of tannin and only a minor reduction of certain polyphenols using Applicant’s claimed “Drop it” product added to wine, although there was some reduction in polyphenol content shown. This was also not surprising as egg white powder is known to bind and reduce tannin/polyphenol content in wine. Therefore, the results submitted from ETS laboratories is not seen as persuasive of evidence of skepticism of experts.  

Response to Arguments
Applicant’s updated drawings are acknowledged.  Applicant has not amended the claims in this response. Applicant's arguments filed 12/6/2021 have been fully considered but are not persuasive as set forth above in the response to amendment. Applicant’s arguments solely refer to the secondary considerations that have been addressed by the Examiner above.
As previously stated by the Examiner, Applicant is using known components, hydrogen peroxide and egg white, which are both known in the art to be used as fining agents for wine. The prior art teaches an amount of egg white that is slightly lower than the claimed lower limit of 15 g/L, as the prior art teaches value of 10g/L. The prior art also teaches reasons to optimize and modify amounts of the claimed components to be used in a fining composition in order to assert balance between the two known concepts of: removing an optimal amount of undesirable components from a wine while retaining an optimal amount of such components that are known to contribute to wine taste/aroma and complexity. The Examiner still maintains the position that finding the optimal level of egg white powder in a composition used for fining wine would have been well within the skill of one of ordinary skill in the wine making art, for the reasons set forth above. Furthermore, the combination of hydrogen peroxide solution and egg white powder to form a fining composition would also have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the reasons previously stated on the record by the Examiner, and because both compositions are well known fining agents separately. Applicant has not indicated any synergistic relationship formed due to the combination of the hydrogen peroxide solution and the egg white powder into a single composition. Therefore, the Examiner maintains that each individual component would continue to function in a combined composition as it does individually. Therefore, for the above mentioned reasons, and for the reasons regarding the secondary considerations submitted by Applicant, Applicant’s case for patentability is still not found persuasive at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        5/18/2022